Citation Nr: 1607987	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-11 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a cervical spine strain with radiculopathy to bilateral upper extremities. 

2. Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder. 

3. Entitlement to a rating in excess of 10 percent for service-connected right lower extremity radiculopathy. 

4. Entitlement to a rating in excess of 10 percent for service-connected left lower extremity radiculopathy.

5. Entitlement to a rating in excess of 20 percent for a service-connected lower back disability prior to February 23, 2010.

6. Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to June 2004, including combat service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2015, the Veteran presented sworn testimony during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for a cervical spine disability with bilateral upper extremity radiculopathy, a rating in excess of 30 percent for service-connected posttraumatic stress disorder, ratings in excess of 10 percent for service-connected bilateral lower extremity radiculopathy, and entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Even with his complaints of pain, pain on motion, and functional loss, the Veteran's service-connected degenerative disc disease of the low back did not result in limitation of flexion to 30 degrees or less prior to February 23, 2010.


CONCLUSION OF LAW

Prior to February 23, 2010, the criteria for a rating in excess of 20 percent for service-connected degenerative disc disease of the low back have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his agent has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April 2009, May 2009, September 2009, and January 2010 of the criteria for establishing increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2010.  Nothing more was required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's VA and service treatment records have been obtained, as have other treatment records adequately identified by the Veteran.  VA examinations have been provided; those examinations, in conjunction with the other evidence of record, describe the Veteran's back disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran presented testimony during an October 2015 Travel Board hearing.  When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  Here, the undersigned VLJ discussed the elements required for the Veteran's increased rating claim, and elicited additional information concerning his relevant medical history.  

All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his agent has identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating-Lumbar Spine

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected low back disorder has been evaluated under Diagnostic Code 5243, which pertains to intervertebral disc syndrome. Intervertebral disc syndrome may be rated based on the general formula for rating spine disabilities, or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board will first consider the claim under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  As pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id.

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted. Id. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (5).

Briefly, the evidence reflects that the Veteran was diagnosed as having degenerative disc disease of the lumbar spine in service.  He was granted service connection for his low back disability, identified as herniated disc L4-L5 and L5-S1, chronic lower lumbar spine strain, initially rated 20 percent disabling in November 2004.  His claim for an increased rating was received in April 2009.  A June 2010 rating action increased the rating to 40 percent, effective from February 23, 2010.   During his October 2015 hearing, the Veteran indicated that he is satisfied with the current 40 percent rating and is only appealing the previous 20 percent rating.    

During the VA examination in June 2009, the Veteran reported constant moderate pain, stiffness, and spasms.  He indicated that his back pain is aggravated by any overexertion, prolonged sitting or standing, and bending over.  His pain is alleviated by hydrocodone, Flexeril, and an ergonomic chair.  He stated that he has flare-ups every morning consisting of severe pain that limit his range of motion.  He uses a back brace at home.  Although he reported nocturia, he denied urinary incontinence, urgency, retention, and frequency.  He also denied bowel incontinence, obstipation, and erectile dysfunction.   There was no thoracolumbar spine ankylosis noted.  On range of motion testing, the Veteran had flexion to 80 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  There was objective evidence of pain on range of motion but no additional limitations on repetition.  The Veteran's gait was normal.  The Veteran reported being employed full time for less than 1 year.  He lost 2 weeks of work in the previous 12 month period due to back pain.  The examiner noted that there were no significant effects on his occupation but that there were mild effects on chores and moderate effects on exercise. 

In October 2009, the Veteran reported low back pain that was sharp and stabbing.  He said his pain is aggravated by standing, sitting, extension, and bending and alleviated by ibuprofen.  In December 2009, range of motion testing showed trunk flexion to 48 degrees and extension was too painful to attempt.  Sidebending was not measured but a "very mild" lumbar paraspinal spasm was noted.  

During the hearing in October 2015, the Veteran reported constant stabbing pain in his back that never lets up.  He indicated that his back felt the same in 2010 as it did in April 2009. 

The general formula rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  Nevertheless, when evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  VA records show that the Veteran has complained of constant low back pain throughout the appeal period.  However, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system; functional loss must be shown.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board finds that taken as a whole, the weight of the evidence establishes that prior to February 23, 2010, the Veteran's back symptomatology results, at most, in limitation of range of motion not greater than 60 degrees with muscle spasm.  The VA examinations note the Veteran's back pain and the effects on his range of motion.  However, the VA examinations showed that the Veteran had limitation of forward flexion at worst to 65 degrees.  A one-time VA treatment record notes forward flexion to 48 degrees, which is still in excess of the 30 degrees required for a higher rating.  There was also no indication of loss of range of motion on repetition to warrant a higher rating based on loss of function under DeLuca.  Ankylosis, favorable or unfavorable, has also not been shown prior to February 2010.  All evaluations have shown range of motion to be present, and there is no evidence of fixation of the entire thoracolumbar spine, or any of the associated symptoms of unfavorable ankylosis. 

Under the general formula for rating spinal conditions, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (1).  The Veteran is already service-connected for radiculopathy of the lower extremities.  No additional neurological disabilities have been noted.  Indeed, during the VA examinations, the Veteran specifically denied neurologic abnormalities such as urinary symptomatology and incontinence.  Additional separate ratings are not warranted.

Alternatively, intervertebral disc syndrome may be rated based on incapacitating episodes.  When rated based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In reviewing the claim under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes that physician prescribed bed rest has not been shown at any point during the appeal period.  Accordingly, incapacitating episodes having a total duration of at least four weeks but less than six weeks, which would warrant the assignment of a higher 40 percent rating, have not been shown.  While flare ups were endorsed by the Veteran on some examinations, it was specifically noted that he had not had any instances of physician prescribed bedrest.  The Veteran also indicated that these "flare ups" were far less than the required four weeks.  Thus, a rating in excess of 20 percent is not warranted on that basis.

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent to report that the symptoms that he now experiences (warranting his 40 percent rating) have persisted since filed his claim in 2009.  However, he is not competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected lumbar spine disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords these objective records greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In sum, for the reasons discussed above, the evidence shows that the Veteran's symptomatology most closely approximates the criteria for a 20 percent rating prior to February 23, 2010 for the Veteran's service-connected low back disability.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

In exceptional cases where schedular ratings are found to be inadequate, consideration of whether to refer for an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's back disability picture is contemplated by the rating schedule, which provides for higher evaluations for low back disorders.  The evidence of record does not support limitation of activities beyond that contemplated by the schedular evaluation in effect.  Most of his treatment during the appeal period has been for complaints of pain, for which he desired medication.  He was employed during this period, and although endorsed missing work due to back pain, there is no evidence that his absences negatively impacted his employment.  All of the Veteran's symptomatology associated with his back disorder has been taken into account in the assigned rating.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A rating in excess of 20 percent prior to February 23, 2010 for the Veteran's service connected lower back disability is denied.  


REMAND

The Veteran contends that he has a neck disability with bilateral upper extremity radiculopathy related to service.  The Veteran reported first having problems with his neck during air assault school.  See Hearing Trans., Oct. 2015.  During the June 2009 VA examination, the Veteran was diagnosed with a cervical spine strain with pain radiating into bilateral shoulders.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not undergone a VA examination to address his cervical spine disability on a direct service connection theory.

The evidence suggests that the Veteran's service-connected PTSD and bilateral lower extremity radiculopathy symptoms may have increased in severity since his last VA examinations in 2010.  At his October 2015 Board hearing, the Veteran testified that he rarely leaves his house and hardly interacts with individuals other than his immediate family members due to his PTSD.  Additionally, the Veteran reported no longer driving and stated that he has fallen due to lower extremity pain.  New VA examinations are necessary to assess the current severity of his service-connected PTSD and lower extremity radiculopathy.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

With regard to the TDIU claim, the Veteran claims that he is unable to work due in part to his service-connected PTSD, which has been remanded herein.  As the readjudication of the PTSD claim may affect the TDIU claim, these issues are inextricably intertwined.  The claim for an increased rating for PTSD must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary releases, obtain and associate with the claims file any VA treatment records since October 2010 regarding the Veteran's neck disability, PTSD, and radiculopathy from any facilities identified by the Veteran.

2. Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and etiology of his claimed cervical spine disability with bilateral upper extremity radiculopathy.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

The examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that any cervical spine disability was caused or aggravated by active service.  Consideration must be given to the Veteran's competent report of experiencing neck and shoulder pain since participating in air assault school.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After any outstanding medical records are obtained, the Veteran should be scheduled for an additional VA examination to determine the current nature and severity of his service-connected PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) and explain the significance of the score.

The examiner should also specifically comment on whether the Veteran's service-connected psychiatric disability has precluded him from engaging is substantially gainful employment.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Then, arrange for an appropriate examination to evaluate the current manifestations and severity of the Veteran's right and left lower extremity radiculopathy.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

All pertinent signs and symptoms necessary for rating the disabilities should be reported in detail.  

The examiner should also specifically comment on whether the Veteran's service-connected lower extremity radiculopathy has precluded him from engaging is substantially gainful employment.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. After completing the above actions, the Veteran's claims should be readjudicated, including the claim for TDIU.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


